


Corporate Short-Term Incentive Plan




At the discretion of executive management and the Board of Directors, you have
been selected to participate in Covisint’s Fiscal Year (FY) 201_ Short-Term
Incentive Plan (“Plan”). The purpose of this Plan is to provide you with
additional incentives to achieve our annual business goals while positioning
Covisint for long-term results, and to provide an opportunity to share in
Covisint’s success. If there is any conflict between this Plan and the Covisint
Corporation’s 2009 Long Term Incentive Plan, as amended, (“LTIP”), the LTIP
shall control.


This Plan is non-negotiable.


Short-Term Incentive Opportunity
As set forth on your Short-Term Incentive Summary attached hereto, you are
eligible for a Short-Term Incentive Opportunity (“Annual Opportunity”) equal to
the Short-Term Target Incentive Percentage multiplied by your base salary. Your
Short-Term Incentive Opportunity is based on the year-end company performance
against the following objective targets approved by the Compensation Committee
of the Board of Directors (“Committee”)
•
Fiscal Year 201_ Subscription Revenue (“Subscription Revenue”) - 50%

•
Annualized Subscription Revenue (“ASR”) - 50%

•
There is no bonus payable on either of the above targets unless achievement of
the Company is greater than the Subscription Revenue Minimum and the ASR Minimum
set forth on Short-Term Incentive Summary.

•
As set forth in the example on the Short-Term Incentive Summary, your bonus
potential will increase when the Company achieves Subscription Revenue Maximum
and ASR Exceeds and ASR Maximum are achieved.





Plan Administration
Proration
Short-Term Incentive Awards are payable in cash only. Short-Term Target
Incentive Awards will be prorated between performance levels and will be paid no
later than 2 ½ months following the close of Fiscal Year 201_. Performance
levels/targets for company objectives will not be prorated for partial time in a
position Short-Term Incentive Awards will be prorated for partial time in a
position for each full month of eligibility under the Plan for new hires,
transfers, promotions and other changes in tier assignments.


Plan Governance
This Plan is administered by the Committee. The decision to make payouts under
this Plan is at the Committee’s discretion or the discretion of the CEO as
provided in Section 1.5(c) of the LTIP, which states:


Notwithstanding anything in this Plan to the contrary to the extent permitted by
applicable law, the Committee may delegate to Chief Executive Officer of the
Corporation the authority, subject to such terms and limitations as the
Committee shall determine by resolution, to grant Awards to, cancel, modify, or
waive rights with respect to, alter, discontinue or terminate Awards held by and
otherwise exercise the Committee’s authority under this Plan with respect to
Awards held by, Participants who are not persons subject to Section 16 of the
Exchange Act. The acts of the Chief Executive Officer pursuant to such delegated
authority shall be treated hereunder as acts of the Committee and the Chief
Executive Officer shall report regularly to the Committee regarding any Award so
granted or other actions taken by the Chief Executive Officer pursuant to such
delegated authority.


The Committee intends that the Annual Award be exempt from Code Section 162(m)
as “performance-based compensation” (as defined in Internal Revenue Code Section
162(m) and the regulations there under).


Definitions and Calculations
The employee’s Annual Opportunity under this Plan will be derived from the
individual’s base salary and target incentive percent as of July 1, 201_.


“ASR” means the annualized value of new or incremental committed subscription
revenue for new or renewed contracts signed within Fiscal Year 201_.
The independent objective targets and calculations will be determined based on
United States Generally Accepted Account Principles (“US GAAP”) and exclude
unusual items such as restructuring costs and divestitures. Any questions
regarding the calculations will be resolved by the Chief Financial Officer.


Termination of Employment




--------------------------------------------------------------------------------




In the event that your employment with Covisint terminates (either voluntarily
or involuntarily) prior to the payment of the Short-Term Incentive Award you
will not receive any portion of the Award unless termination is due to death or
Disability, as defined in the LTIP.


Miscellaneous
This Plan, together with the associated LTIP and any subsequent correspondence
issued by the Committee, shall constitute the entire agreement between you and
Covisint regarding the awards and supersedes all contradictory terms,
representations or claims, whether written or oral. Covisint reserves the right
to change or discontinue this Plan for business or economic reasons at any time
without prior notice. Nothing in the Plan is intended to confer upon you any
right to continued employment.


If any dispute arises concerning payments to you under the terms of this Plan,
you agree not to initiate legal action until you have first presented such
concerns directly to the Committee or the CEO in writing, and until the
Committee or CEO has had a reasonable time in which to review and address those
concerns. No legal action arising out of this Plan may be brought by either
party more than one year after the cause of action has occurred. This Plan shall
be construed, interpreted, and governed by the local laws and regulations where
you are employed. In the event of legal action, the prevailing party shall be
entitled to receive from the opposing party the costs incurred in such legal
action, including but not limited to reasonable attorney's fees.


Corporate Short-Term Incentive Summary


The below calculations are for illustrative purposes only. Actual results may
vary based on your July 1, 201_ base salary and the attainment of annual
targets.


Plan Participant Name:
 
 
Plan Effective Dates:
April 1, 201_ to March 31, 201_
 
 
 
Salary:
 
Manager:
 
 
STI Percentage:
__%
Location:
Detroit
 
STI Value:
USD____________



Performance Targets


Subscription Revenue Target:        $__________        
Subscription Revenue Minimum        $__________        
Subscription Revenue Maximum    $__________        


ASR Target:                $__________        
ASR Minimum:                $__________        
ASR Exceed                $__________        
ASR Maximum                $__________        


Short-Term Incentive Calculation (Example)


A.
Short-Term Incentive Calculation - 50% of bonus amount earned based upon a
salary of $200,000.

The below calculations for your Short-Term Incentive are for illustrative
purposes only based on your June 1, 201_ salary. Actual Short-Term Incentive
calculations will be derived using your base salary as of July 1, 201_.


 
Minimum
Target
Maximum
Payout %
50
%
100
%
150
%
Company Subscription Revenue
USD _______
USD________
USD ________
Cash Payout
USD 35,000
USD 70,000
USD 105,000



 
Minimum
Target
Exceeds
Maximum
Payout %
50
%
100
%
150
%
200
%
ASR Revenue
USD_________
USD_______
USD _______
USD _______
Cash Payout
USD 15,000
USD 30,000
USD 45,000
USD 60,000





--------------------------------------------------------------------------------








